DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's amendment and remarks filed 4/26/21 (hereinafter “Response”) has been entered. Examiner notes that Claims 1-11, 13-18 and 21-22 have been amended. Claims 1-18 and 21-22 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the amendments and remarks in the Response, some of the 112(a)(b) rejections raised in the final office action mailed 11/25/20 (hereinafter “Office Action”) are maintained and some of the 112(a)(b) rejections are withdrawn. See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Written Description under Vasudevan:
Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. See MPEP § 2161.01. Specifically, for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2161.01, 2163.02, and 2181 (IV). It is not enough that one skilled in the art could write a program to achieve the claimed function, because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP § 2161.01 (citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683 (Fed. Cir. 2015)).
Claims 1, 10, and 21 recite the phrase
generating, by the prediction module an output representing a predicted clinical benefit of the application based on a utilization attribute for the application
However, the specification lacks sufficient support in the disclosure for what computer components and/or algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Looking to 

Claims 7 and 16 recite the phrase: “generating, using machine learning logic of the patient archetyping module, the patient archetype”. However, the specification lacks sufficient support in the disclosure for what computer components and/or algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Although the originally filed specification discloses “machine learning logic (e.g., deep learning/predictive analytics) used by system 100 to define an archetype based on analysis of the multiple datasets”, there is no disclosure as to which deep learning/predictive analytics might be used or how they work to achieve the claimed functional output. See, e.g., [0101]. 



Written Description/New Matter:
Regarding claims 5 and 14, the phrase “technical attributes and function of the treatment that are indicated as being advantageous for improving medical conditions of patients” is not disclosed in the originally filed specification and the response did not provide any indication of where in the specification support for the amendment is. Therefore, as best can be determined, is considered to be new matter.

Regarding claims 6 and 15, the phrase “wherein the respective utilization attribute ... data elements of different types of application-specific data that indicate a respective measure of effectiveness of the application with reference to how often a patient accesses the application” is not disclosed in the originally filed specification and the response did not provide any indication of why/how the cited paragraphs provide support for the limitation. There is no discussion in the specification regarding the data ingest module analyzing data elements to indicate a measure of 
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 4 and 13, the phrase “a clinical benefit” renders the claims indefinite because it lacks clear antecedent basis. Specifically, it is unclear if “a clinical benefit” is referring back to one of the previously introduced “a clinical benefit” or if “a clinical benefit” is a clinical benefit that is separate and in addition to the previously recited a clinical benefit.
Any claim not specifically addressed above under 112(b) is rejected as being dependent upon a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are drawn to a computer implemented method for providing recommendation of use of a particular application in order for a patient to benefit from a predicted improvement in a health condition which is within the four statutory categories (i.e., a process). Claims 10-18 are drawn to a processing system for providing recommendation of use of a particular application in order for a patient to benefit from a predicted improvement in a health condition, which is within the four statutory categories (i.e., a machine). Claims 21 and 22 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for providing recommendation of use of a particular application in order for a patient to benefit from a predicted improvement in a health condition, which is within the four statutory categories (i.e., a manufacture).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is 
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
A computing system, comprising: 
a computing server that includes a prediction module and an archetype module; 
one or more processing devices; and 
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations that comprise:
obtaining a respective usage attribute for each application of a plurality of applications; 
for each application: generating, by the prediction module and based on the usage attribute for the application, a respective output indicator that quantifies a predicted clinical benefit of each application in the plurality of applications; 
detecting, by the archetype module, recurrent patterns based on analysis of the respective usage attribute for each application and anonymized healthcare data for patients that use the plurality of applications; 
generating, using the archetype module and based on the recurrent patterns, a patient archetype that is descriptive of a health condition that affects each of a plurality of patients assigned to the patient archetype; 
determining that an application of the plurality of applications provides a clinical benefit that improves the health condition associated with the patient archetype based on the respective output indicator corresponding to the application exceeding a threshold value; and 


The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because determining/obtaining usage attributes for each of a plurality of applications, generating an output indicator that quantifies a predicted clinical benefit of each application based on the usage attribute, detecting recurrent patterns based on the usage attributes and patient healthcare data, generating a patient archetype based on the recurrent patterns that is descriptive of the health condition of the patient assigned to the patient architype, determining that an application provides a clinical benefit that improves a health condition based on the output indicator associated with an application exceeding a threshold, and providing a recommendation are all observations/evaluations/judgments/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. processing devices, storage devices, user device (clm 11)).  Any limitations not identified above as part of the mental process are deemed “additional elements” (i.e., a predictive model, processing devices, storage devices, user device (clm 11)) and will be discussed in further detail below.
Accordingly, claim 10 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 10, because the only difference between Claims 10 and 1 is that Claim 1 recites a method, whereas Claim 10 recites an system with processing devices and storage devices, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 21 is identical as the abstract idea for Claim 10, because the only difference between Claims 21 and 10 is that Claim 10 recites a system, whereas Claim 21 recites a computer program product.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-18 and 21-22 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional 
A computing system, comprising: 
a computing server that includes a prediction module and an archetype module; 
one or more processing devices; and 
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations that comprise:
obtaining a respective usage attribute for each application of a plurality of applications; 
for each application: generating, by the prediction module and based on the usage attribute for the application, a respective output indicator that quantifies a predicted clinical benefit of each application in the plurality of applications; 
detecting, by the archetype module, recurrent patterns based on analysis of the respective usage attribute for each application and anonymized healthcare data for patients that use the plurality of applications; 
generating, using the archetype module and based on the recurrent patterns, a patient archetype that is descriptive of a health condition that affects each of a plurality of patients assigned to the patient archetype; 
determining that an application of the plurality of applications provides a clinical benefit that improves the health condition associated with the patient archetype based on the respective output indicator corresponding to the application exceeding a threshold value; and 
providing a recommendation that indicates usage of the application by a patient assigned to the patient archetype is predicted to improve the health condition that affects the patient.  
 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of determining/obtaining usage attributes for each of a plurality of applications, generating an output indicator that quantifies a predicted clinical benefit of each application based on the usage attribute, detecting recurrent patterns based on the usage attributes and patient healthcare data, generating a patient archetype based on the recurrent patterns that is descriptive of the health condition of the patient assigned to the patient architype, determining that an application provides a clinical benefit that improves a health condition based on the output indicator associated with an application exceeding a threshold, and providing a recommendation by utilizing a general purpose computer including processing devices and storage devices for executing software, i.e., the prediction module and the archetype module 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0033]-[0035], [0056], [0111]-[0129] of Applicant’s originally filed specification disclose that the claimed invention is 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting the recommendation and data gathering such as receiving the usage attributes for each application – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “usage of the application by a patient assigned to the patient archetype is predicted to improve the health condition”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h) 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-18 and 21-22 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (processing devices and storage devices) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0033]-[0035], [0056], [0111]-[0129] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0056] discloses that “As used in this specification, the term “module” is intended to include, but is not limited to, one or more computers configured to execute one or more software programs that include program code that causes a processing unit(s) of the computing device to execute one or more functions. The term “computer” is intended to include any data processing or computing devices/systems" which discloses that the additional elements (i.e., predictive model, processing devices and storage devices) comprise a plurality of different types of generic computing systems (processing devices and storage devices) that are configured to perform generic computer functions (run a predictive module on a module, e.g., see [0079]) that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting the recommendation and data gathering by receiving usage attributes for each application – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “usage of the application by a patient assigned to the patient archetype is predicted to improve the health condition”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h); 
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing processing devices and storage devices.
Dependent claims 2-9, 11-18, and 22 add additional limitations, for example Dependent claims 2, 11, and 22 merely add an additional receiving and determining step which merely adds an additional limitation to the abstract idea; Dependent claims 3, 5, 12, and 14 merely indicate the type and/or content of data that is received- simply defining the data does not make the claim less abstract, integrate it into a practical application or provide significantly more; Dependent claims 4, 6-9, 13, and 15-18 merely further describe how the determining/generating steps are performed; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements amounts to an inventive concept.
Therefore Claims 1-18 and 21-22 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13, 16-18, 21, and 22, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117469 to Tesanovic et al. (hereinafter Tesanovic) in view of US 2017/0011182 to Whitehurst and further in view of US 2013/0124523 to Rogers et al. (hereinafter “Rogers”) and further in view of US 2016/0063212 to Monier et al (hereinafter “Monier”).
Regarding claim 1, Tesanovic discloses a computer-implemented method performed using a computing server that includes a prediction module and an archetype module (Abstract, [0014]-[0015], [0021]-[0022]; Tesanovic discloses a method performed on a networked computer environment, interpreted as including a server, where the steps may be completed by computer programs, i.e., a prediction module and an archetype module), the method comprising:
for each of a plurality of treatments: generating, by the prediction module an output representing a predicted clinical benefit of the treatment based on a utilization attribute for the treatment (Figs. 4A-4C and [0069], [0072]-[0074] disclose calculating a predicted clinical benefit for each service of the plurality of services offered, e.g., the service of providing a fluid accumulation vest has a 60% certainty measure of improving symptom stabilization by 50%. [0079]-[0081] discloses creating patient classes via data analysis using the received information, e.g., service usage like length of stay or number of days of usage after enrollment which are interpreted as utilization attributes. Further, “the composite success rates of services per patient class can be calculated. Each service for the patient class can be associated with outcomes. Optionally, also the period of time the outcome is achieved and/or patient perceived satisfaction and/or compliance to usage of the service are determined”, all of the quoted attributes, are also interpreted to be utilization attributes of each treatment. Examiner notes that the service database used for determining the predicted clinical benefit includes the utilization attributes discussed in [0079]-[0081] and therefore the predicted clinical benefit is interpreted as being based on the utilization attributes as well.); 
detecting, by the archetype module, recurrent patterns based on analysis of the respective utilization attribute for each treatment and healthcare data for patients that use the plurality of treatments ([0079]-[0081] disclose a variety of utilization attributes which are also interpreted to be recurrent patterns, e.g., the disclosed length of stay, number of days of usage after enrollment, length for outcome to be achieved, perceived satisfaction, and compliance usage of the service. These recurrent patterns are based on analysis of the usage attributes/healthcare data for the patients.); 
generating, using the archetype module and based on the recurrent patterns, a patient archetype that is descriptive of a health condition that affects each of a plurality of patients assigned to the patient archetype ([0076]-[0078] discloses receiving and using multiple datasets of patient data, including the recurrent patterns, from a variety of treatments; [0079]-[0081] discloses “Each class of patients can be characterized in terms of the parameters used to describe the patients, i.e. clinical parameters, social condition” i.e., patient archetypes, i.e., classes, are created using the received health data and the usage attributes and patterns; the patient classes are descriptive of a health condition affecting the patients in the archetype, e.g., [0069] and Fig. 4B disclose that patients associated with the treatment “fluid accumulation vest” the service directly addresses their need for treatment of “Thoracic fluid build up”); 
determining that an treatment of the plurality of treatments provides a clinical benefit that improves the health condition associated with the patient archetype based on the respective output ([0090]-[0095]: the services, i.e., treatments, that match the patient archetype are then filtered by those that would be suitable for the patient with the best match being on top of the list. It is interpreted that any service filtered out does not meet a threshold clinical benefit.); and 
generating, for display at a graphical interface of a user device, an output recommendation indicating usage of the treatment by a patient assigned to the patient archetype is predicted to improve the health condition that affects the patient (Fig. 8 and [0090]-[0095] discloses inputting patient information into the system and then the system assesses a clinical need of the patient based upon patient data and input from the caregiver/patient himself and outputs an ordered list of services for the patient with the best match at the top of the list, which is interpreted as providing a recommendation of services that will benefit the patient; [0150] discloses that the system includes output devices including a display, Fig. 12 & [0109] disclose that treatments are displayed, e.g., medications.).

Tesanovic does not teach where the treatments are applications; and
the respective output corresponding to the application exceeding a threshold value.

([0021] discloses “one or more applications may be automatically identified” interpreted as the system automatically selects one or more applications for use by a patient as treatment which can also be considered to be the first patient group. See also [0041]).
 Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of the filing to modify the treatments of Tesanovic to be applications for treating patients as taught by Whitehurst, in order to provide more flexibility and to increase compliance by the patient by allowing the patient to perform/track/realize the treatment remotely through an application. Tesanovic [0005].

Rogers teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for healthcare data to be anonymized for analysis ([0104]-[0105] discloses encrypting and deidentifying the patient data) to comply with HIPAA standards and to protect patient data from theft. See Rogers [0104]-[0105].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the healthcare data processing system disclosed by the modified combination of Tesanovic/Whitehurst to incorporate the anonymizing the received healthcare data as taught by Roger in order to comply with HIPAA standards and to protect patient data from theft, e.g., see Rogers [0104]-[0105], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Monier teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a determination to be made based on a feature exceeding a threshold value ([0032]-[0033] teaches that features that are above a minimum threshold with respect to their support and confidence value are selected and those that are not are removed) to make sure only the most relevant results are selected/returned. See Monier [0031].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the healthcare data processing system disclosed by the modified combination of Tesanovic/Whitehurst/Roger where determining that a treatment provides a clinical benefit that improves a health condition associated with a patient archetype based on an output indicator to incorporate making the determination based on a feature, i.e., the output indicator, exceeding a threshold value as taught by Monier in order to make sure only the most relevant results are selected/returned, e.g., see Monier [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Tesanovic further discloses,
receiving data that indicates a medical characteristic of the patient; and determining that the medical characteristic corresponds to a characteristic of a patient group included in the patient archetype ([0090]-[0095] discloses that in S23 the obtained patient data includes patient characteristics, i.e., a computer receives patient characteristic data, which are used to match the patient to a patient class which may include being a match to a patient archetype as described in [0079]-[0080], i.e., a patient group of the patient archetypres).
Tesanovic does not disclose where the treatments are applications.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by Tesanovic to be applications for treating patients as taught by Whitehurst for the same reasons as discussed above in claim 1.

Regarding claim 3, depending on claim 2, Tesanovic further discloses, wherein the medical characteristic is associated with a medical condition of the patient and the clinical benefit of the treatment is provided based on treatment content that is determined to be advantageous for improving the medical condition of the patient ([0090]-[0095], [0097] disclose inputting the clinical needs of a patient and then matching services to fulfill the needs of the patient. [0097] discloses as an example that a patient needs to stabilize the thoracic volume overload and increase his knowledge. Based on a match to a particular class the patient is matched with a treatment of a vest and educational DVD to achieve the clinical benefit sought).
Tesanovic does not disclose where the treatments are applications.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by Tesanovic to be applications for treating patients as taught by Whitehurst for the same reasons as discussed above in claim 1.


wherein determining that the treatment provides the clinical benefit that improves the health condition, comprises: identifying one or more characteristics included in the patient archetype ([0076]-[0078] discloses receiving and using multiple datasets of patient data from a variety of treatments; [0079]-[0080] discloses “Each class of patients can be characterized in terms of the parameters used to describe the patients, i.e. clinical parameters, social condition” i.e., characteristics of the patient archetypes.); and
determining that a value of the output representing the predicted clinical benefit of the treatment exceeds the threshold value with reference to the one or more characteristics in the patient archetype ([0090]-[0095]: the services, i.e., treatments, that match the patient archetype are then filtered by those that would be suitable for the patient with the best match being on top of the list. It is interpreted that any service filtered out does not meet a threshold clinical benefit. And further, [0069] discloses that the patient classes, which include characteristics, and treatments are matched with each other because the treatment positively affects the patient class. Further as discussed in claim 1 - Figs. 4A-4C and [0069], [0072]-[0074] disclose calculating values of the output for each service of the plurality of services offered, e.g., the service of providing a fluid accumulation vest has a 60% certainty measure of improving symptom stabilization by 50%, which are interpreted as being parameter values).
Tesanovic does not disclose where the treatments are applications.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by 

Regarding claim 7, depending on claim 1, Tesanovic further discloses, wherein generating the patient archetype comprises: 
processing, using a patient archetyping module, the respective utilization attribute for each treatment and a set of anonymized healthcare data derived from usage of the plurality of treatments (Abstract, [0014]-[0015], [0022]; Tesanovic discloses a system performed on a computer(s) where the steps may be completed by computer programs, i.e., modules; [0076]-[0078] discloses receiving and using multiple datasets of patient data from a variety of treatments; [0079]-[0080] discloses “Each class of patients can be characterized in terms of the parameters used to describe the patients, i.e. clinical parameters, social condition” i.e., patient archetypes); and 
in response to processing, generating using machine learning logic of the patient archetyping module, the patient archetype, wherein the patient archetype is among a set of patient archetypes that are descriptive of one or more patient groups ([0032] discloses  a “class can be based on historic patient data and can be for example created using either machine learning techniques.” See also [0080].).
Tesanovic does not disclose where the treatments are applications.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by Tesanovic to be applications for treating patients as taught by Whitehurst for the same reasons as discussed above in claim 1.

Regarding claim 8, depending on claim 1, Tesanovic further discloses, further comprising: 
generating using benefits analytics module, predictive outputs that identify at least one health outcome that is associated with use of the treatment ([0076]-[0078] discloses receiving and using multiple datasets of patient data from a variety of treatments; [0082] discloses “the composite patient characteristics of the patient class can be compared to general targets, which in turn can be compared to clinical outcomes of a given service” which is interpreted to mean that the treatment data is analyzed to determine the clinical outcome, i.e., treatment benefit, of the service given to the patient); and 
determining that the treatment provides the clinical benefit based on the predictive outpus generated using the benefits analytics module ([0076]-[0078] discloses receiving and using multiple datasets of patient data from a variety of treatments, interpreted as a first type of treatment-specific data; [0082] discloses “the composite patient characteristics of the patient class can be compared to general targets, which in turn can be compared to clinical outcomes of a given service” which is interpreted to mean that the treatment data is analyzed using an algorithm to determine the clinical outcome, i.e., treatment benefit, of the service given to the patient).
Tesanovic does not disclose where the treatments are applications.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by Tesanovic to be applications for treating patients as taught by Whitehurst for the same reasons as discussed above in claim 1.

Regarding claim 9, depending on claim 8, Tesanovic further discloses, wherein the treatments is one of multiple treatments that are associated with an treatments database (66) and the benefits analytics module is configured to ([0090]-[0095]: the services, i.e., treatments, that match the patient archetype are then filtered by those that would be suitable for the patient with the best match being on top of the list; Fig. 10, [0099] disclose treatments data is stored in the database 66):
access the treatments database to generate a ranked listing of treatments, wherein the treatments in the ranked listing of treatments are ranked based on a value of the respective output that quantifies the predicted clinical benefit of a corresponding treatment in the ranked listing of treatments (Figs. 4A-4C and [0069], [0072]-[0074] disclose calculating a value of the output for each service of the plurality of services offered, e.g., the service of providing a fluid accumulation vest has a 60% certainty measure of improving symptom stabilization by 50%, which are interpreted as being a value of the output; [0090]-[0095], [0099]: the services, i.e., treatments, that match the patient archetype are then filtered by those that would be suitable for the patient with the best match being on top of the list, which is interpreted to mean that the system outputs a ranked list of treatments that best match with the current patient data).
Tesanovic does not disclose where the treatments are applications.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by Tesanovic to be applications for treating patients as taught by Whitehurst for the same reasons as discussed above in claim 1.



Claim 11 recites substantially similar limitations as those already discussed in the rejection of claim 2, and as such is rejected for similar reasons.

Claim 12 recites substantially similar limitations as those already discussed in the rejection of claim 3, and as such is rejected for similar reasons.

Claim 13 recites substantially similar limitations as those already discussed in the rejection of claim 4, and as such is rejected for similar reasons.

Claim 16 recites substantially similar limitations as those already discussed in the rejection of claim 7, and as such is rejected for similar reasons.

Claim 17 recites substantially similar limitations as those already discussed in the rejection of claim 8, and as such is rejected for similar reasons.



Claim 21 recites substantially similar limitations as those already discussed in the rejection of claim 1, and as such is rejected for similar reasons.

Claim 22 recites substantially similar limitations as those already discussed in the rejection of claim 2, and as such is rejected for similar reasons.

Claims 5, 6, 14, and 15, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic in view of Whitehurst and further in view of Rogers and further in view of Monier and further in view of US 2014/0236846 to Melika et al (hereinafter Melika).
Regarding claim 5, depending on claim 1 which as discussed above is disclosed by the modified combination of Tesanovic/Whitehurst/Roger/Monier, Tesanovic further discloses, wherein the respective utilization attribute for each treatment is determined using treatment-specific data comprising:
ii) technical attributes and function of the treatment that are indicated as being advantageous for improving medical conditions of patients ([0076]; the data received can include “measurement data from a patient monitor” which is interpreted to be a technical attribute and function of the treatment; e.g., blood pressure, weight, or fluid status measurements. See also [0079]. Further - [0090]-[0095], [0097] disclose inputting the clinical needs of a patient and then matching services to fulfill the needs of the patient. [0097] discloses as an example that a patient needs to stabilize the thoracic volume overload and increase his knowledge. Based on a match to a particular class the patient is matched with a treatment of a vest and educational DVD to achieve the clinical benefit sought); and
iii) demographic data that indicates one or more patient attributes about patients that use the treatment ([0079] discloses that the data can includes social and demographic parameters).
The modified combination of Tesanovic/Whitehurst/Roger/Monier does not disclose where the treatments are applications. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatments disclosed by Tesanovic to be applications for treating patients as taught by Whitehurst for the same reasons as discussed above in claim 1.
the modified combination of Tesanovic/Whitehurst/Roger/Monier does not disclose wherein the utilization attributes are determined using application-specific data comprising: i) application ratings about the application.
Melika teaches that it was old and well known in the art of matching health care applications, before the effective filing date of the claimed invention, for utilization attributes to be determined using application-specific data including application ratings of a specific application ([0043]-[0044], [0047] disclose that recommending an app can be based on utilization tags, i.e., utilization attributes, including the rating of an application) to serve up additional applications similar to those rated highly by the user. See Melika [0044].
Therefore, it would have been obvious to one of ordinary skill in the art of matching health care applications before the effective filing date of the claimed invention to modify combination of Tesanovic/Whitehurst/Roger/Monier to incorporate application-specific data including application ratings of a specific application in determining utilization attributes as 

Regarding claim 6, depending on claim 5, the modified combination of Tesanovic/Whitehurst/Roger/Monier does not disclose wherein the respective utilization attribute for each application comprises: analyzing, using a data ingest module of the computing server, data elements of different types of application-specific data that indicate a respective measure of effectiveness of the application with reference to how often a patient accesses the application; and determining using the data ingest module, the respective utilization attribute based on the respective measure of effectiveness of the application.
Melika teaches that it was old and well known in the art of matching health care applications, before the effective filing date of the claimed invention, to wherein the respective utilization attribute for each application comprises: analyzing, using a data ingest module of the computing server, data elements of different types of application-specific data that indicate a respective measure of effectiveness of the application with reference to how often a patient accesses the application; and determining using the data ingest module, the respective utilization attribute based on the respective measure of effectiveness of the application ([0043]-[0044] discloses the system, interpreted to include a data ingest module, receiving tag data about a plurality of different applications indicating if a user likes an app based on how often they use the app, interpreted to be a measure of effectiveness by analyzing received data elements using machine learning, semantics analysis or natural language analysis to determine usage attributes) to serve up additional applications similar to those most used by the user. See Melika [0044].
Therefore, it would have been obvious to one of ordinary skill in the art of matching health care applications before the effective filing date of the claimed invention to modify the combination of Tesanovic/Whitehurst/Roger/Monier to incorporate analyzing, using a data ingest module, data elements of different types of application-specific data that indicate a respective measure of effectiveness of each application with reference to how often a patient accesses the application; and determining using the data ingest module, the respective utilization attribute based on the respective measure of effectiveness of the application as taught by Melika in order to suggest apps similar to those a user already most uses, e.g., see Melika [0044], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 recites substantially similar limitations as those already discussed in the rejection of claim 5, and as such is rejected for similar reasons.

Claim 15 recites substantially similar limitations as those already discussed in the rejection of claim 6, and as such is rejected for similar reasons.

Response to Arguments
112(a):
As discussed above, the claims are rejected under 112(a) for lacking written description for the claim limitation “generating ... an output representing a predicted clinical benefit ...” as 

101:
Applicant’s arguments directed toward 101 are not persuasive. Applicant’s first argument, see p.13 of the Response, that “the claimed subject matter neither sets forth nor describes an abstract idea”, is merely a conclusory statement that amounts to a general allegation of patentability and is in contrast to the analysis above and recited in the Office Action previously mailed. Instead, as discussed above, the claims recite abstract ideas of mental processes. Therefore applicant’s argument is not persuasive.

The present claims are not directed to merely linking use of an alleged judicial exception to a particular technological environment. Instead, the claims recite a specific, practical application related to efficient and comprehensive analysis of health data for application usage attributes to generate parameter values representing a predicted clinical benefit to be provided to a patient by computer-based health applications. See Specification [0018]. Further, the claims recite a specific, practical application of providing a recommendation (e.g., in an interface displayed on a user device) that indicates usage of an application by the patient is predicted to improve the health condition of the patient. The recommendation is provided based on determinations about the predicted clinical benefit to be provided by the application. See e.g., Specification [0045], [0050], and [0091].
Examiner disagrees. The 2019 PEG gave guidance indicating several factors indicating what is to be considered incorporation into an abstract idea such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvement to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Applicant’s arguments do not point to any specific claim limitations in the currently amended claims, instead, the arguments amount to a general allegation that the recited subject matter is incorporated into a practical application. For this reason alone, the arguments are not persuasive. Furthermore, the features and improvements discussed in the remarks and the cited portions of the specification are not claimed. For example, nothing in the amended claims represents the argued efficiency gains disclosed in the specification. Examiner notes that because there is nothing in the specification beyond the bare 
Applicant’s third argument, see p. 14 of the Response, that the claims recite significantly more than the abstract idea, is also not persuasive. Applicant states that the amended claims recite “a predictive algorithm (e.g., for deep-learning)” however, there is nothing in the claims specifically reciting “a predictive algorithm” or “deep-learning”. Furthermore, merely reciting an algorithm or deep learning is used by the system is not considered to be sufficient to amount to significantly more as there is nothing describing how use of the algorithm amounts to a technical improvement to a technical problem, or as Applicant argues, results in the process being “performed rapidly and efficiently”. Applicant appears to equate a predictive model to the argued predictive algorithm/deep learning however, this is not persuasive. Further no details as to what the algorithm/deep learning is or how is functions is disclosed or claimed and therefore is not persuasive. Therefore Applicant’s arguments that the claims recite significantly more are not persuasive.

103:
Applicant’s arguments in the Response directed toward the 103 rejection have been fully considered but are not persuasive. See Response pp. 12-13. Specifically, Applicant states:
The Office has not alleged that the proposed combination of Tesanovic, Whitehurst, Rogers, and Monier describes or suggests the newly amended features of amended claim 1. Nonetheless, Applicant respectfully submits that Tesanovic in view of Whitehurst, Rogers, and Monier neither describe nor render obvious at least these foregoing features of amended claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Jonathan Ng/Primary Examiner, Art Unit 3619